     Case 3:20-cv-00275-JLS-AGS Document 22 Filed 12/17/20 PageID.129 Page 1 of 1



1
2
3
4
5
6
7
8                             UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    DIANE LEE CROSS,                                    Case No.: 20-CV-275 JLS (AGS)
12                                       Plaintiff,
                                                          ORDER GRANTING JOINT
13    v.                                                  MOTION FOR DISMISSAL
                                                          OF ACTION PURSUANT TO
14    THE IRVINE COMPANY, LLC;
                                                          FEDERAL RULE OF CIVIL
      SAN DIEGO MONTE VISTA
15                                                        PROCEDURE 41(a)(1)(A)(ii)
      APARTMENTS, LLC; and DOES 1–10,
16    inclusive,
                                                          (ECF No. 21)
17                                   Defendants.
18
19         Presently before the Court is Plaintiff Diane Lee Cross and Defendants The Irvine
20   Company, LLC, and San Diego Monte Vista Apartments, LLC’s, Joint Motion for
21   Dismissal of Action Pursuant to Federal Rule of Civil Procedure 41(a)(1)(A)(ii) (“Joint
22   Mot.,” ECF No. 21). Good cause appearing, the Court GRANTS the Joint Motion. As
23   stipulated among the Parties, the Court DISMISSES WITH PREJUDICE the above-
24   referenced action in its entirety, with each side to bear its own attorneys’ fees and costs.
25         IT IS SO ORDERED.
26   Dated: December 17, 2020
27
28

                                                      1
                                                                                 20-CV-275 JLS (AGS)
